Citation Nr: 1502921	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder manifested by chronic pelvic pain.

2.  Entitlement to an increased initial rating for major depressive disorder, rated as 10 percent disabling prior to January 27, 2009, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.

The case was previously before the Board in September 2012, and, in pertinent part, the Board remanded the issues currently on appeal. 

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence   of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary. 

Prior to service, the Veteran was diagnosed with cervical dysplasia.  On August 12, 2004, four days prior to service, the Veteran had a colposcopy procedure and had pre-cancerous cells removed from her cervix with a laser.  The Veteran's service treatment records (STRs) indicate that she was seen for abdominal cramps and excessive menstrual bleeding twice in August 2004, again in July 2005 (with reports of severe abdominal pain since February 2005), and that in August 2005 she was diagnosed with dysfunctional uterine bleeding.  

In an October 2012 gynecological examination, a VA examiner opined that the Veteran's current gynecological condition was not related to or aggravated by service.  In support of this opinion, the examiner referenced the pre-service removal of cells from the cervix and normal Pap smears of the cervix since 2007.  While   the record reflects the Veteran had cervical dysplasia and a colposcopy prior to service, it is not clear whether her in-service uterine complaints (abdominal pain and excessive uterine bleeding) are from a pre-existing condition and/or whether she suffers from a current gynecological condition, unrelated to the pre-existing cervical dysplasia, that is related to service.  Accordingly, the Board finds that an addendum opinion by a gynecologist is necessary.  

Remand is also necessary to attempt to obtain outstanding STRs.  The STRs for   the June 28, 2005 colposcopy appear to be incomplete in that there is only a consent for anesthesia form, and a note that the procedure was performed.  Additionally, a September 21, 2005 service treatment record indicates that the Veteran was seen by Dr. G and an obstetrician at the Naval Hospital, Jacksonville ("Jax hospital") on "several occasions."  There is one treatment record in the file from Dr. G.  There are limited records from Jacksonville Hospital including one treatment record from Dr. S (a general surgeon), and one record from Dr. W (a gynecologist).  Moreover, STRs suggest she may have undergone a laparoscopy on November 17, 2005 at the hospital.  She also reported mental health treatment at that facility.  Pursuant to the September 2012 remand, the AOJ did request that the Veteran complete a release  of information form for Jacksonville Hospital.  However, the Naval Hospital in Jacksonville is a government facility and VA must make attempts to retrieve these hospital records through official sources.  

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the claim for an increased initial rating for major depressive disorder, the Veteran was last afforded a VA examination for depression in January 2009, nearly six years ago.  The Veteran, through her representative, has claimed that her psychological disorder has worsened since her last examination.  An examination should be scheduled on remand. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must make all reasonable attempts to obtain the Veteran's hospital treatment records from the Naval Hospital, Jacksonville, through official sources to specifically include any mental health treatment and all gynecological treatment rendered there including a colposcopy in July 2005 and laparoscopy in November 2005.  If such records cannot be obtained, the AOJ must make a formal determination that further efforts to obtain such records would be futile, and advise the Veteran of such. 

2. The AOJ should obtain any ongoing relevant VA treatment records that have not yet been associated with the claims file.  

3. After the above development has been completed to the extent possible, send the claims file to a VA gynecologist for review to obtain an opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled.

Following review of the claims file and electronic VA treatment records, the gynecologist should respond to the following: 

a. At any time since December 22, 2005 has the Veteran suffered from a chronic gynecological condition manifested by pelvic pain and excessive uterine bleeding that is unrelated      to the cervical dysplasia treated prior to her entrance on active duty?  If so, please provide the diagnosis for the gynecological disability causing her pelvic pain and excessive uterine bleeding.

b. For any diagnosed gynecological condition manifested by pelvic pain and excessive uterine bleeding that is unrelated to her pre-existing cervical dysplasia, is that condition at least as likely as not (50 percent probability or greater)   a continuation of the gynecological complaints treated in service or otherwise etiologically related to her military service?  The gynecologist should explain the rationale for the opinion.

4. Schedule the Veteran for a VA psychological examination to determine the current severity of her major depressive disorder.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology should be reported.

5. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

